Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 1 of 14   PageID #: 153



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  VANESSA VASQUEZ,                    )    CIV. NO. 19-00513 HG-WRP
                                      )
                    Plaintiff,        )
                                      )
              vs.                     )
                                      )
  KIEWIT INFRASTRUCTURE WEST,         )
  CO.,                                )
                                      )
                    Defendant.        )
                                      )
                                      )

   ORDER DENYING DEFENDANT KIEWIT INFRASTRUCTURE WEST CO.’S MOTION
     TO DISMISS COUNT II OF SECOND AMENDED COMPLAINT (ECF No. 20)


        Plaintiff Vanessa Vasquez was employed with Defendant Kiewit

  Infrastructure West, Co. (“Kiewit”) as a Journeyman Ironworker.

  Plaintiff was terminated on September 16, 2015, following a

  workplace injury.     After her termination, Plaintiff contacted the

  United States Equal Employment Opportunity Commission (“EEOC”)

  and completed an Inquiry Form.       She also completed a telephone

  interview.    Plaintiff later filed a Charge of Discrimination with

  the EEOC, asserting that she was discriminated against by

  Defendant Kiewit.     An investigation was completed by the EEOC and

  Plaintiff was issued a Right To Sue letter.

        Plaintiff filed a Second Amended Complaint alleging three

  counts.

        Count I alleges sex and race discrimination in violation of

  Title VII of the Civil Rights Act of 1964.

        Count II alleges disability discrimination in violation of


                                       1
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 2 of 14   PageID #: 154



  the Americans With Disabilities Act of 1990.

        Count III alleges Plaintiff was retaliated against for

  complaining about unlawful discrimination.

        Defendant Kiewit filed a Motion to Dismiss Count II in the

  Second Amended Complaint.      Defendant Kiewit argues that the Court

  lacks subject-matter jurisdiction over Plaintiff’s disability

  discrimination claim.      Defendant asserts Plaintiff failed to

  exhaust her administrative remedies for her disability

  discrimination claim before filing suit.        Defendant seeks

  dismissal of that claim pursuant to Fed. R. Civ. P. 12(b)(1).

        The Court has subject-matter jurisdiction over the case

  pursuant to federal question jurisdiction.         Plaintiff’s claims

  arise pursuant to federal law, specifically Title VII of the

  Civil Rights Act of 1964 and the Americans With Disabilities Act

  of 1990.

        Exhaustion of administrative remedies for purposes of

  bringing employment discrimination claims is mandatory, but not

  jurisdictional.     Exhaustion of administrative remedies for such

  claims is not subject to Federal Rule of Civil Procedure

  12(b)(1).

        Plaintiff pled that she exhausted her administrative

  remedies.    To the extent Defendant seeks to challenge Plaintiff’s

  pleading by relying on extrinsic evidence, Plaintiff has raised

  questions of fact as to the exhaustion of her disability

  discrimination claim.

        Defendant Kiewit’s Motion to Dismiss Count II of the Second

                                       2
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 3 of 14   PageID #: 155



  Amended Complaint (ECF No. 20) is DENIED.


                             PROCEDURAL HISTORY


         On September 25, 2019, Plaintiff filed a Complaint.         (ECF

  No. 1).

         On January 16, 2020, Plaintiff filed a FIRST AMENDED

  COMPLAINT.    (ECF No. 16).

         On March 2, 2020, Plaintiff filed a SECOND AMENDED

  COMPLAINT.    (ECF No. 19).

         On April 3, 2020, Defendant Kiewit Infrastructure West, Co.

  filed DEFENDANT KIEWIT INFRASTRUCTURE WEST CO.’S MOTION TO

  DISMISS COUNT II OF SECOND AMENDED COMPLAINT.         (ECF No. 20).

         On April 13, 2020, the Court issued a briefing schedule and

  set a hearing date on the Motion.        (ECF No. 21).

         On April 27, 2020, Plaintiff filed an Opposition.          (ECF No.

  24).

         On May 11, 2020, Defendant filed a Reply.       (ECF No. 26).

         On May 27, 2020, the Court issued a Minute Order stating

  that it elects to decide the Motion without a hearing pursuant to

  District of Hawaii Local Rule 7.1(c).        (ECF No. 27).


                                  BACKGROUND

  According to the Second Amended Complaint:

         Plaintiff Vanessa Vasquez is an African-American female.

  (Second Amended Complaint (“SAC”) at ¶ 2, ECF No. 19).            Plaintiff

  is a member of Honolulu Local Ironworkers Union of the


                                       3
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 4 of 14   PageID #: 156



  International Association of Bridge, Structural, Ornamental and

  Reinforcing Iron Workers, AFL-CIO.        (Id. at ¶ 13).

        On July 19, 2015, Plaintiff was hired by Defendant Kiewit

  Infrastructure West, Co. (“Kiewit”) for the position of

  “Structural Journeyman Ironworker.”        (Id. at ¶ 19).    Plaintiff

  claims that she was “constantly harassed, belittled, embarrassed

  and mistreated” by her male supervisor.        (Id. at ¶ 21).

  Plaintiff claims her supervisor would communicate directly to

  Plaintiff’s subordinate instead of communicating with Plaintiff.

  (Id. at ¶ 23).    Plaintiff asserts that her male supervisor

  created unsafe working conditions that caused Plaintiff to be

  injured.    (Id. at ¶¶ 21-22).

        On September 2, 2015, Plaintiff’s supervisor removed a co-

  worker from the task they were performing and directed Plaintiff

  to move a machine weighing approximately 460 to 600 pounds by

  herself.    (Id. at ¶ 24).    Plaintiff “sustained a work-related

  injury to her low back and right shoulder, which was later proved

  to be a torn right rotator cuff and back strain with

  radiculopathy” as a result.      (Id.)

        Also on September 2, 2015, Plaintiff’s Union met with

  Defendant’s representatives to discuss Plaintiff’s complaints of

  discrimination.     (Id. at ¶ 26).    The following day, Defendant’s

  human resources manager was informed of Plaintiff’s complaints.

  (Id. at ¶ 27).

        On September 5, 2015, Plaintiff was examined by Defendant’s

  medical examiner.     (Id. at ¶ 28).     Two of Defendant’s

                                       4
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 5 of 14   PageID #: 157



  representatives attended the examination with Plaintiff.            (Id.)

  At the examination, Plaintiff informed Defendant’s

  representatives that she felt discriminated against by her

  supervisor because “he took away her assistant in the middle of

  doing a two-person job, which resulted in her injury.”            (Id.)

        On September 8, 2015, Plaintiff had a telephone conference

  with Defendant’s human resources manager about her complaints of

  discrimination.     (Id. at ¶ 29).

        On September 9, 2015, Plaintiff met with Defendant’s human

  resources manager where she explained that she was treated

  unequally because of her race and gender and that her supervisor

  created an unsafe work environment which resulted in her injury.

  (Id. at ¶ 30).    Plaintiff made a written complaint and

  Defendant’s human resources manager stated that he would conduct

  an internal investigation.      (Id.)

        On September 16, 2015, Plaintiff was terminated from her

  position.    (Id. at ¶ 31).    On the same date, September 16, 2015,

  Defendant mailed a letter to Plaintiff stating that it had

  conducted an investigation into her complaints of discrimination

  but that “the results of the investigation were confidential.”

  (Id. at ¶ 32).


  PLAINTIFF’S ADMINISTRATIVE CHARGE OF DISCRIMINATION


        On January 20, 2016, Plaintiff completed an Inquiry Form

  with the U.S. Equal Employment Opportunity Commission (“EEOC”).

  (Inquiry Form, dated January 20, 2016, attached as Ex. B to

                                       5
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 6 of 14   PageID #: 158



  Def.’s Motion, ECF No. 20-4).       Plaintiff alleged she was

  discriminated against by her former employer, Defendant Kiewit.

  (Id.)

        On February 9, 2016, Plaintiff had an intake phone interview

  with a representative from the EEOC.        (Id.)

        On March 8, 2016, Plaintiff filed a Charge of Discrimination

  with the EEOC.    (Charge of Discrimination dated March 8, 2016,

  attached as Ex. A to Def.’s Motion, ECF No. 20-3).          Plaintiff’s

  Charge of Discrimination provides a factual basis for her

  discrimination claims.      (Id.)

        Plaintiff subsequently received a Right To Sue letter from

  the EEOC.    (SAC at ¶ 8, ECF No. 19).


  PLAINTIFF’S LAWSUIT


        On September 25, 2019, Plaintiff filed a Complaint against

  Defendant Kiewit.     (ECF No. 1).    Plaintiff amended her complaint

  on January 16, 2020.     (ECF No. 16).

        On March 2, 2020, Plaintiff filed the Second Amended

  Complaint.    (ECF No. 19).    The Second Amended Complaint asserts

  claims for discrimination because of sex, race, disability, and

  for retaliation for complaining about unlawful discrimination.


                             STANDARDS OF REVIEW


        The requirements for exhaustion of administrative remedies

  in employment discrimination cases are “mandatory” and

  nonjurisdictional.     Fort Bend Cty, Texas v. Davis, 139 S.Ct.

                                       6
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 7 of 14   PageID #: 159



  1843, 1852 (2019).     Exhaustion of administrative remedies is

  subject to dismissal for failure to state a claim pursuant to

  Fed. R. Civ. P. 12(b)(6), not for lack of subject-matter

  jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).          Id.; Daniels

  v. Donahoe, 901 F.Supp.2d 1238, 1245 (D. Haw. 2012).

        A court must dismiss a claim as a matter of law pursuant to

  Federal Rule of Civil Procedure 12(b)(6) where it fails “to state

  a claim upon which relief can be granted.”         When considering a

  Rule 12(b)(6) motion to dismiss, the Court must presume all

  allegations of material fact to be true and draw all reasonable

  inferences in favor of the non-moving party.         Pareto v. F.D.I.C.,

  139 F.3d 696, 699 (9th Cir. 1998).       Conclusory allegations of law

  and unwarranted inferences are insufficient to defeat a motion to

  dismiss.    Id.   The Court need not accept as true allegations that

  contradict matters properly subject to judicial notice or

  allegations contradicting the exhibits attached to the complaint.

  Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

  Cir. 2001).


                                   ANALYSIS

  I.    Exhaustion Of Administrative Remedies Is Mandatory But Not
        Jurisdictional


        A plaintiff bringing a claim of disability discrimination

  against her employer pursuant to the Americans With Disabilities

  Act of 1990 must first file a Charge of Discrimination with the

  U.S. Equal Employment Opportunity Commission and receive a Right


                                       7
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 8 of 14   PageID #: 160



  To Sue letter.    42 U.S.C. § 12117(a) (adopting the procedures for

  administrative exhaustion of ADA claims pursuant to the

  procedures set forth in Title VII of the Civil Rights Act of

  1964); Stiefel v. Bechtel Corp., 624 F.3d 1240, 1244-45 (9th Cir.

  2010).

        In 1994, the Ninth Circuit Court of Appeals ruled that the

  administrative exhaustion requirement was “jurisdictional” and

  determined that a federal district court only has “subject matter

  jurisdiction” over claims that are administratively exhausted.

  E.E.O.C. v. Farmer Bros. Co., 31 F.3d 891, 899 (9th Cir. 1994).

        Last year, in Fort Bend Cty., Texas v. Davis, 139 S.Ct.

  1843, 1846 (2019), the United States Supreme Court abrogated the

  Ninth Circuit Court of Appeals’ ruling.        In Fort Bend Cty., the

  United States Supreme Court considered the question of whether

  administrative exhaustion requirements for federal employment

  discrimination claims are “jurisdictional” prerequisites or

  whether they are instead “mandatory” procedural requirements.

  The United States Supreme Court held that such administrative

  exhaustion requirements are “not jurisdictional.”          Id. at 1850.

  The Court explained that the exhaustion requirements are

  “mandatory” procedural obligations that are “claim-processing”

  rules.   Id. at 1851.

        As such, the federal courts have subject matter jurisdiction

  over employment discrimination claims brought pursuant to Title

  VII of the Civil Rights Act of 1964 or the Americans With

  Disabilities Act of 1990.      Fed. R. Civ. P. 12(b)(1) is irrelevant

                                       8
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 9 of 14   PageID #: 161



  to administrative exhaustion of employment discrimination claims.

  Id.; Jass v. CherryRoad Technologies, Inc., Civ. No. 19-cv-

  609DKW-RT,      F.Supp.3d     , 2020 WL 1493030, *5 n.4 (D. Haw. Mar.

  27, 2020) (explaining Rule 12(b)(1) is inapplicable to failure to

  exhaust employment discrimination claims following Fort Bend

  Cty., Texas, 139 S.Ct. at 1846).         Attacks for failure to exhaust

  administrative remedies for employment discrimination claims are

  limited to defenses on the merits.        Id.

        The Supreme Court’s decision in Fort Bend Cty., Texas, 139

  S.Ct. at 1846, abrogates the Ninth Circuit Court of Appeals’

  decisions which have ruled that administrative exhaustion is

  jurisdictional.


  II.   Motions To Dismiss For Failure To Exhaust Administrative
        Remedies Are Subject To Fed. R. Civ. P. 12(b)(6)


        Defendant Kiewit Infrastructure West, Co. filed a Motion to

  Dismiss Count II.     Defendant seeks dismissal of Plaintiff’s

  disability discrimination claim for failure to exhaust her

  administrative remedies before filing suit on that claim.

  Defendant seeks dismissal of Count II for lack of subject-matter

  jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

        Defendant’s Motion has not recognized the United States

  Supreme Court’s holding in Fort Bend Cty., Texas, 139 S.Ct. at

  1850-51.

        This Court has subject-matter jurisdiction over Plaintiff’s

  Second Amended Complaint pursuant to federal question


                                       9
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 10 of 14   PageID #: 162



   jurisdiction.    28 U.S.C. § 1331.       Plaintiff’s claims arise from

   Title VII of the Civil Rights Act of 1964 and the Americans With

   Disabilities Act of 1990.

        The standard by which a defendant may seek dismissal for

   failure to exhaust administrative remedies for employment

   discrimination claims is limited to Fed. R. Civ. P. 12(b)(6).

   Fort Bend Cty., Texas, 139 F.3d at 1850-51; Jass, Civ. No. 19-cv-

   00609DKW-RT,      F.Supp.3d     , 2020 WL 1493030, *5 n.4; Williams

   v. Wolf, 2019 WL 6311381, *8 (N.D. Cal Nov. 25, 2019) (construing

   a 12(b)(1) motion for failure to exhaust as made pursuant to

   12(b)(6) following the decision in Fort Bend).


   III. District Court Is Limited In Its Review Pursuant To Fed. R.
        Civ. P. 12(b)(6)


        Pursuant to Fed. R. Civ. P. 12(b)(6), the Court accepts as

   true the allegations in the complaint and construes the

   allegations in the light most favorable to the plaintiff.

   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001); Bell

   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        Here, Plaintiff has sufficiently pled that she has complied

   with the mandatory filing prerequisites for filing suit pursuant

   to the Americans With Disabilities Act of 1990.         Plaintiff

   alleges that all of the administrative prerequisites have been

   fulfilled.   (Second Amended Complaint at ¶ 8, ECF No. 19).

        Defendant requests that the Court look beyond the

   allegations in the Second Amended Complaint to dismiss Count II.


                                       10
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 11 of 14   PageID #: 163



        In ruling on a motion to dismiss pursuant to Fed. R. Civ. P.

   12(b)(6), the Court is generally limited to the four-corners of

   the complaint and may not consider facts presented in extrinsic

   evidence.   Butler v. Los Angeles Cty., 617 F.Supp.2d 994, 999

   (C.D. Cal. 2008).

        The Court may, however, consider material which is properly

   submitted as part of the complaint, documents which are

   uncontested and are incorporated by reference in the complaint,

   and documents subject to judicial notice as matters of public

   record.   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.

   2001).

        In support of its Motion, Defendant attached:

        Exhibit A:        Plaintiff’s Charge of Discrimination (ECF No.
                          20-3;

        Exhibit B:        Plaintiff’s Inquiry Form (ECF No. 20-4).


        In support of her Opposition, Plaintiff attached:

        Exhibit 1:        Defendant Kiewit’s Internal Investigation
                          Report (ECF No. 24-2);

        Exhibit 2:        Defendant Kiewit’s September 16, 2015 Letter
                          To Plaintiff’s Union regarding her complaints
                          of discrimination (ECF No. 24-3);

        Exhibit 3:        EEOC Notes of Plaintiff’s February 9, 2016
                          telephone interview (ECF No. 24-4);

        Exhibit 4:        Defendant Kiewit’s April 8, 2016 Letter To
                          the EEOC (ECF No. 24-5).

        The extrinsic evidence raises questions of fact that are

   beyond the scope of the Court’s limited inquiry pursuant to Fed.

   R. Civ. P. 12(b)(6).


                                       11
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 12 of 14   PageID #: 164



   IV.   Questions Of Fact Remain As To Exhaustion


         The Ninth Circuit Court of Appeals has explained that a

   detailed factual inquiry may be required when evaluating whether

   a plaintiff has exhausted her administrative remedies for her

   employment discrimination claims.        The Ninth Circuit Court of

   Appeals has adopted an expansive policy that allows for a finding

   of exhaustion as to “all allegations of discrimination that

   either fell within the scope of the EEOC’s actual investigation

   or an EEOC investigation which can reasonably be expected to grow

   out of the charge of discrimination.”        B.K.B. v. Maui Police

   Dep’t, 276 F.3d 1091, 1100-01 (9th Cir. 2002) (abrogated, in

   part, by Fort Bend Cty., Texas, 139 S.Ct. at 1852).

         The Ninth Circuit Court of Appeals explained in B.K.B. that

   even if the charge of discrimination itself is deficient, the

   court may look to outside evidence to determine if the agency

   itself was negligent for failing to include information as part

   of the charge.    B.K.B., 276 F.3d at 1102-03.      The inquiry is

   broad in scope and requires a determination of: (1) whether the

   agency actually did investigate the type of claim that is

   deficient on the face of the charge of discrimination; or (2)

   whether the agency should have investigated the type of claim

   that is deficient in the charge of discrimination.         Id.; see

   Maybin v. Hilton Grand Vacations Co., LLC, Civ. No. 17-00489 DKW-

   KSC, 2018 WL 2944149, *6 (D. Haw. June 12, 2018).

         Plaintiff has submitted documents related to the EEOC


                                       12
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 13 of 14    PageID #: 165



   investigation of her disability discrimination claims.            There is

   also documentary evidence relating to her Union’s involvement in

   the investigation of her claims, as well as Defendant Kiewit’s

   own internal investigation of Plaintiff’s discrimination claims.

   These documents are not subject to judicial notice.         These

   documents raise questions surrounding the EEOC’s investigation,

   the notice provided to the EEOC as to Plaintiff’s injury on the

   job, and the scope of its inquiry.       At a minimum, it raises the

   question as to whether the EEOC should have investigated

   Plaintiff’s disability discrimination claim given that the claim

   arises from the same nucleus of facts as her sex and race

   discrimination claims.

        The Court is unable to conduct a factual inquiry pursuant to

   Fed. R. Civ. P. 12(b)(6).      Plaintiff pled that she complied with

   the administrative exhaustion requirements before filing suit and

   has stated a claim for disability discrimination.

        The inquiry about administrative exhaustion requires a

   detailed examination of fact as set forth in B.K.B., 276 F.3d at

   1099, and such an inquiry is not suitable for review in a

   12(b)(6) motion.    Here, there appear to be disputes and questions

   of fact as to the scope of the EEOC’s investigation.          See Vergara

   v. Skyline ULTD Inc., Civ. No. 19-00564 SOM-RT, 2019 WL 6702544,

   *5 (D. Haw. Dec. 9, 2019).




                                       13
Case 1:19-cv-00513-HG-WRP Document 28 Filed 06/01/20 Page 14 of 14   PageID #: 166



                                  CONCLUSION


        Defendant Kiewit Infrastructure West Co.’s Motion to Dismiss

   Count II of Second Amended Complaint (ECF No. 20) is DENIED.

        IT IS SO ORDERED.

        DATED: June 1, 2020, Honolulu, Hawaii.




   Vanessa Vasquez v. Kiewit Infrastructure West, Co., Civ. No. 19-
   00513 HG-WRP; ORDER DENYING DEFENDANT KIEWIT INFRASTRUCTURE WEST
   CO.’S MOTION TO DISMISS COUNT II OF SECOND AMENDED COMPLAINT (ECF
   No. 20)
                                   14
